Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2011/0117989 by Kennedy.
Regarding claim 1, Kennedy discloses a gaming system comprising: a display device (fig. 2A; 16, 18, 40), an input device (30), a value acceptor (28), a value dispenser (para. 41), a random number generator (para. 27), a memory device (14), and a processor (12), wherein the memory device stores program instructions that, when executed by the processor, cause the gaming system to: 
establish a credit balance based on a value received by the value acceptor (para. 38 – see receiving funds via a bill acceptor and other means); 
receive, via the input device, a wager for a play of a game using the credit balance (para. 138 – see wager placed); 
determine, using the random number generator, a plurality of symbols for a plurality of first symbol display areas (para. 138, 141 – see generation of reel symbols); 
display, on the display device, the plurality of symbols in the plurality of first symbol display areas (fig. 7A, 7C; para. 141 – see display of generated reel symbols); 
evaluate the plurality of symbols in the plurality of first symbol display areas for winning symbol combinations (fig. 7C; para. 141 – see evaluation of payline A); 

evaluating that a quantity of the symbols displayed in the plurality of second symbol display areas meets a threshold quantity (fig. 7J; para. 152-153 – see threshold amount of secondary symbols); 
determine an award based on the quantity of the symbols displayed in the plurality of second symbol display areas meeting the threshold quantity (fig. 7J-7K; para. 152-156 – see payment based on the threshold secondary symbols.); 
increase the credit balance by the award (fig. 7J-7K; para. 152-156 – see issued award); and issue a second value from the value dispenser based on the credit balance upon receipt of a cash out request (para. 41 – see cash out).
Regarding claims 2 and 12, Kennedy discloses wherein the processor further determines a second award based on one or more winning symbol combinations in the first symbol display areas (para. 141 – see initial payment from winning combination on payline A).
Regarding claims 3 and 13, Kennedy discloses wherein the award comprises a jackpot award when symbols are displayed in each of the plurality of second symbol display areas (para. 83-86 – see progressive jackpot payment.  Examiner noting that Kennedy discloses that a progressive can be paid in the winning combination example in figures 7A-7K.).
Regarding claims 4 and 14, Kennedy discloses the gaming system of claim 3, wherein the processor further removes, from the display device, one or more of the displayed symbols in the plurality of second symbol display areas after providing the jackpot award (fig. 7J-7K – see removed symbols).
Regarding claims 6 and 16, Kennedy discloses wherein the processor further displays the plurality of first symbol display areas as a plurality of reels and displays the plurality of second symbol display areas as a secondary symbol matrix (fig. 7A-7K – see the provided display of elements).
Regarding claims 7 and 17, Kennedy discloses wherein a size of the secondary symbol matrix corresponds to a size of the plurality of first symbol display areas (fig. 7A-7K – see the corresponding size of display areas).
Regarding claim 8, Kennedy discloses the gaming system of claim 6, wherein the plurality of first symbol display areas includes three columns and three rows; and the secondary symbol matrix includes the plurality of second symbol display areas arranged in three columns and three rows (fig. 7A-7K – see the display areas being 3x5.  This claim does not act as a negative limitation and the arrangement with extra columns still anticipate this claim.).
Regarding claims 9 and 19, Kennedy discloses wherein the plurality of second symbol display areas correspond to a same type of symbol and the added one or more symbols are the same type of symbol (fig. 7A-7K; see the symbols moved to the second area being the same that is generated in the first area).
Regarding claims 10 and 18, Kennedy discloses wherein a pattern of the winning symbol combination in the plurality of first symbol display areas is mimicked with the one or more symbols displayed in the one or more of a plurality of second symbol display areas (fig. 7A-7K – see the shared column of the generated symbols.  Examiner notes that mimicked is being broadly construed and if a particular arrangement is required it should be claimed).
Claims 11 and 20 are rejected as discussed above with regard to claim 1.
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication 2013/0190067 (see figures 8-10, see persistent elements present in a secondary area as part of a bonus game).
U.S. Patent 5,833,537 (see figures 1, 1A, see persistent symbols and col. 6, ln. 24-50 for random deletion of those persistent symbols)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER J IANNUZZI/              Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715